Citation Nr: 1100704	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  07-16 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 
percent for residuals, posttraumatic encephalopathy, 
characterized by atypical headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel




INTRODUCTION

The Veteran served on active duty from December 1942 to December 
1943.

This matter comes to the Board of Veterans' Appeals (Board) from 
a February rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana. 

In a June 2009 decision, the Board entitlement to an initial 
disability evaluation in excess of 10 percent for residuals, 
posttraumatic encephalopathy, characterized by atypical 
headaches.  The Veteran appealed the Board's decision to the 
Court of Appeals for Veterans Claims (hereinafter "Court").  In 
an August 2010 Order pursuant to a Joint Motion for Remand 
("JMR") filed by the Appellant and the Secretary (hereinafter 
"parties"), the Court vacated and remanded the Board's 
decision.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Inter alia, the Court granted the parties' JMR based upon the 
inadequacy of a November 2006 VA examination.  Specifically, the 
parties agreed that the November 2006 examination was deficient 
in that it failed to address the frequency and severity of the 
Veteran's headaches.  Also, the Board notes that the Appellant's 
Brief in support of his appeal to the Court further asserts that 
the examination was inadequate in that it also did not provide 
sufficient rationale as to whether the Veteran had dizziness and 
gait problems, as well as memory loss, as a residual of his 
posttraumatic encephalopathy.  Moreover, a review of the record 
indicates that the Veteran may also have hand tremors related 
thereto.  It is noted in this regard that the Veteran initially 
claimed "[r]esiduals of head injury."  See VA Form 21-526.  A 
claim for service connection of a disorder may be encompassed by 
several factors, including the claimant's description of the 
claim, the symptoms the claimant describes and the information 
the claimant submits or that the Secretary obtains in support of 
the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  
Accordingly, upon remand of this matter the Veteran should be 
afforded a new VA examination to address both the severity and 
frequency of his headaches and to determine the extent of the 
residuals associated with his posttraumatic encephalopathy.

Also, the Board notes that in September 2009, June 2010 and 
August 2010 the RO obtained further medical evidence, 
particularly VA examinations, to address the severity of the 
Veteran's posttraumatic encephalopathy.  A review of the record 
discloses that the Agency of Original Jurisdiction (AOJ) has yet 
to initially review this evidence in regard to the current 
appeal.  See 38 C.F.R. § 20.1304(c).  As such this evidence must 
be returned for consideration, and if the benefit sought remains 
denied, for issuance of a supplemental statement of the case 
(SSOC).  See 38 C.F.R. § 19.31 (2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate 
VA examination to determine the current 
extent and severity of his service-connected 
residuals, posttraumatic encephalopathy, 
characterized by atypical headaches.  The 
examiner should obtain a complete, pertinent 
history from the Veteran and review the 
claims file in conjunction with the 
examination, giving particular attention to 
his service treatment records, lay 
assertions, and the pertinent medical 
evidence.  

With respect to the Veteran's residual 
headaches, the examiner is asked to detail 
the frequency and severity thereof, in 
particular the frequency of any prostrating 
episodes.  With respect to memory loss, 
dizziness and gait problems and hand tremors, 
the examiner is asked to comment on whether 
these symptoms are indeed residuals of the 
Veteran's posttraumatic encephalopathy.  If 
the examiner finds that it is at least as 
likely as not (50 percent or better 
probability) any of these symptoms are 
residuals thereof, the examiner is asked to 
evaluate the severity thereof.  

The examiner is informed that the term "at 
least as likely as not" does not mean within 
the realm of medical possibility, but rather 
that the medical evidence both for and 
against a certain conclusion is so evenly 
divided that it is as medically sound to find 
in favor of such a conclusion as it is to 
find against it. 

The examiner should note that any and all 
opinions must be accompanied by a complete 
rationale.  If the examiner is unable to 
reach an opinion without resort to 
speculation, he or she should explain the 
reasons for this inability and comment on 
whether any further tests, evidence or 
information would be useful in rendering an 
opinion.

2.  After the development requested above has 
been completed to the extent possible, review 
the record and readjudicate the Veteran's 
claim on the basis of all evidence of record.  
If any benefit sought on appeal remains 
denied, the Veteran should be furnished a 
SSOC and given the opportunity to respond 
thereto before this case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

